 



Exhibit 10.5

 



Putnam letterhead

 

 

October 21, 2013

  

Global Eagle Entertainment Inc.

4353 Park Terrace Drive

Westlake Village, California 91361

 

To Whom It May Concern:

 

Putnam Investment Management, LLC (“PIM”) is the investment manager to Putnam
Capital Spectrum Fund (“Capital Spectrum”) and Putnam Equity Spectrum Fund
(“Equity Spectrum”), both series of Putnam Funds Trust, a Massachusetts business
trust. Capital Spectrum and Equity Spectrum hold shares of common stock, $0.0001
par value per share (“Shares”), of Global Eagle Entertainment Inc. (“Global
Eagle”). In addition, other funds, entities or accounts sponsored or managed on
a discretionary basis by PIM, Putnam Investments Limited or The Putnam Advisory
Company, LLC and other officers, directors, and/or employees of PIM, Putnam
Investments Limited, or The Putnam Advisory Company, LLC (collectively, “Other
Putnam Investors”) may own or acquire securities issued by Global Eagle.

 

In the event that Shares of Global Eagle, together with any other securities
issued by Global Eagle that constitute “voting securities” (as defined below)
(”Global Eagle Voting Securities”), confer “voting rights” (as defined below)
(“Global Eagle Voting Rights”), in each case exercisable by Capital Spectrum,
Equity Spectrum, and any Other Putnam Investors, exceeding, in the aggregate,
4.99% of the total voting rights exercisable by outstanding Global Eagle Voting
Securities (the portion of the Global Eagle Voting Securities held by Capital
Spectrum, Equity Spectrum, and Other Putnam Investors that confer Global Eagle
Voting Rights exceeding 4.99% of all voting rights exercisable by outstanding
Global Eagle Voting Securities being referred to as the “Excess Voting
Securities”), Capital Spectrum, Equity Spectrum, and PIM (on behalf of each
Other Putnam Investor) agree to forego and to waive any and all voting rights
they may have in respect of the Excess Voting Securities and any additional
Global Eagle Voting Securities (“Additional Voting Securities”) so that Global
Eagle Voting Rights exercisable by Capital Spectrum, Equity Spectrum, and Other
Putnam Investors in the aggregate do not confer voting rights exceeding 4.99% of
total voting rights exercisable by all outstanding Global Eagle Voting
Securities after subtracting from such total voting rights, in the calculation
of the total number of Global Eagle Voting Rights deemed to be outstanding, all
Global Eagle Voting Rights exercisable by Excess Voting Securities, Additional
Voting Securities and any other Global Eagle Voting Securities held by other
securityholders of Global Eagle who have waived any or all voting rights. (In
respect of PIM’s agreement on behalf of Other Putnam Investors, PIM has or will
obtain authority from each such other Putnam Investor to agree to the foregoing
waiver on behalf of the Other Putnam Investor.) The voting rights so foregone
and waived will be apportioned among Capital Spectrum, Equity Spectrum, and
Other Putnam Investors on a pro rata basis based upon their relative Share
holdings in Global Eagle at the time of the exercise of any vote. For purposes
of this agreement, “voting rights” are rights to vote for the election or
removal of Global Eagle’s directors, or rights deemed to be equivalent to the
right to vote for the election or removal of a director, under applicable
interpretations of the term “voting security” under the Investment Company Act
of 1940, as amended, by the Securities and Exchange Commission or its staff.

 



 

 

 

This agreement to forego and waive voting rights is irrevocable with respect to
Capital Spectrum, Equity Spectrum, and any Other Putnam Investor that is an
investment company registered under the Investment Company Act of 1940, as
amended, and is irrevocable with respect to Other Putnam Investors until such
time as Capital Spectrum, Equity Spectrum, and any Other Putnam Investor that is
an investment company registered under the Investment Company Act of 1940, as
amended, is no longer an owner of any Shares in Global Eagle, at which time this
agreement will expire and the remaining Other Putnam Investors will be entitled
to any and all voting rights pertaining to their Shares. It is the intention of
the undersigned that this letter be interpreted broadly to effect the desire
that the Excess Shares and Additional Shares be identical to that of a separate
non-voting class.

 

A copy of the Agreement and Declaration of Trust of each of the Putnam Funds is
on file with the Secretary of the Commonwealth of Massachusetts and notice is
hereby given that this instrument is executed on behalf of the Trustees of each
Putnam Fund as Trustees and not individually and that the obligations of this
instrument are not binding on any of the Trustees or officers or shareholders
individually, but are binding only on the assets or property of each Putnam Fund
with respect to its obligations hereunder. Furthermore, notice is given that the
assets and liabilities of each series of each Putnam Fund that is a series
company are separate and distinct and that the obligations of or arising out of
this instrument are several and not joint and are binding only on the assets or
property of each series with respect to its obligations hereunder. In addition,
although multiple Putnam Funds may be party hereto, each Putnam Fund is entering
into this instrument individually (and not jointly or jointly and severally) and
is not liable for any matter relating to any other Putnam Fund.

 

Very truly yours,

 



-2-

 

 



Putnam Investment Management, LLC

For itself and as investment manager for Putnam Capital Spectrum Fund and Putnam
Equity Spectrum Fund, each a series of Putnam Funds Trust

 

 

By:   /s/ Brian Lendhardt     Brian Lenhardt, Authorized Person  



 

-3-

 

 



Accepted and Agreed to:         Global Eagle Entertainment Inc.              
By:   /s/ Michael Pigott     Michael Pigott  

 





-4-



